Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3 and 5-13, 16-17 are rejected under 35 U.S.C. 103 as being obvious over Takahama (WO2015072573A1) (for applicant’s convenience, English equivalent US2016/0296913 has been used as citations) in view of Inga (US2012/0298551).
It is noted that previous final rejection (dated 07/28/2021) based on decisions  by PTAB (Patent Trial and Appeal Board,  dated 04/46/2021,  “New Ground of Rejection”  section from page 7 to page 15)  and modifications regarding to applicant’s previously submitted amendment  has been maintained, with modifications due to newly submitted amendment “consisting of” ( For applicant’s convenience,  major points of such rejections onto claim 1  have been reinstated hereof). 
Takahama teaches producing a catalyst for Fischer-Tropsch synthesis comprising providing a carrier precursor by impregnating carrier materials with an aqueous solution of cobalt nitrate, followed by drying and calcining the impregnated carrier at 450° C to obtain an unreduced catalyst ( [0040], [0050], [00821]), wherein the unreduced catalyst is then reduced under a hydrogen gas stream in a rotary kiln at 350° C for 7 hours to obtain an activated catalyst ([0084]). 
Takahama also teaches calcining the catalyst precursor at a temperature of 400° to 450° C to obtain high dispersibility of the cobalt compound ([0055]). 
Takahama further describes conducting a reduction treatment by contacting the calcined catalyst precursor with a flow of reducing gas, where the gas contains 95 volume percent or more of hydrogen ([0057]-[0059]), wherein the reducing gas is pure hydrogen or contains hydrogen with an inert gas like nitrogen. Takahama expressly discloses the reduction temperature is 250° to 500° C, preferably 350° to 450° C for sufficient cobalt atom reduction without reducing catalytic activity due to aggregation of formed metal cobalt ([0061]);  the reduction time is about 0.5 to 60 hours, but can be adjusted depending upon the temperature, atmosphere, and the apparatus employed ([0062]).  Takahama teaches conducting reduction in fluidized beds or rotary kilns for optimal contact efficiency of the reducing gas ([0064], and the degree of cobalt atom reduction is reflected in part by the amount of water generated in the apparatus during catalyst reduction ([0070]).
Takahama further discloses molecular sieve can be used to absorbing water,  and water condensed by the cooling is eliminated by contact with at least one molecular sieve which captures the water ([0056]-[0058], [0060]-[0065], [0081], [0082]) wherein the molecular sieve can be regenerated by any means known in the art, e.g. thermal regeneration ([0062]). 
In summary, Takahama teaches a process for producing a Fischer-Tropsch synthesis catalyst by providing a support impregnated with cobalt nitrate solution as in step (a); oxidizing the support impregnated with cobalt nitrate solution as in step (b); providing a reducing gas comprising at least 99% by volume of hydrogen as in step (c); and contacting the catalyst precursor with a flow of reducing gas to a final reduction of at least 10° C less than the calcining temperature for a period within 10 to 24 hours as in step (d). When the reducing gas is pure hydrogen or comprises an inert gas and at least 99% by volume of hydrogen ([0059]), the water gas contacted with the unreduced catalyst has less than 200 ppmvol of water.
Regarding claim 1,  Takahama does not teach the water content of the reducing gas as in (d), reducing the water content in the recovered reducing gas as in (e), or recycling at least a part of the flow of reducing gas as in (f).
Inga teaches activing the Fischer-Tropsch catalyst therein by circulating an activating gas over an unactivated catalyst and heating the reactor up to an activating temperature (400° C or less) until the catalyst is reduced and a certain water concentration is attained for maximum catalyst activity without sintering ([0078], [0080], [0089], Fig. 1).  Inga expressly teaches the activating gas comprises less than 99.5 volume percent hydrogen and may contain limited water vapor, e.g., 0.5 ppmvol water vapor, or no water vapor (e.g., hydrogen gas with carbon monoxide or an inert gas) to minimize negative effects on activation ([0018], [0073]), on exiting the activation reactor, the gas water content reduced to less than 100 ppmvol and the gas recycled to promote catalyst activity ([0082], [0084]). 
A person of ordinary skill in the art would have found it obvious to modify Takahama’s process by controlling the water content of the reducing gas, reducing the water content in the recovered reducing gas, and recycling at least a part of the flow of reducing gas, as taught by Inga, in order to minimize negative impact on catalyst activation and promote catalyst activity as suggested by Inga ([0082], [0084]). 
Inga teaches an activation system and method using an activation gas comprising hydrogen (less than 99.5  volume percent hydrogen-apparently in such activation system water content being less than 0.5v% which is equivalent to 5000ppmvol) and water ([0008], [0028]-[0030], Fig. 1, [0081]-[0083]) wherein the reducing process generating water.  Inga further teaches introducing a primarily hydrogen containing gas stream separated from separation apparatus (item 10, Fig. 1) into an activator (item 20) contacting with cobalt based catalyst for reducing the cobalt catalyst,   the yielded reducing gas containing produced water is introduced into one or more apparatus (item 40) for H2O removal ([0033], [0056]-[0058]) wherein the generated water in  the  hydrogen reducing gas  from the activator can be removed to less than 100ppmv  by  water removal apparatus containing  water molecular sieve ([0013]) and  the water removed hydrogen stream being recycled back to activator via line (item 45) of the circulation loop (item 30) ([0020],[0080]-[0084], [0088], Fig. 1).
It would have been obvious for one of ordinary skill in the art to adopt a reducing gas with less than 5000 ppmv as shown by Inga to modify the Takahama’s process because controlling water content in reducing gas can help minimize negative impact on catalyst activation and promote catalyst activity as suggested by Inga ([0028]-[0029], [0081]-[0082]). It would have been obvious for one  of ordinary skill in the art to  adopt less than 4000 ppmv water content in a reducing via routine optimization (see MPEP 2144. 05 II) for providing a desired reducing gas thus obtaining an catalyst with minimized negative effect on activation and promoted catalyst activity as suggested by Inga ([0028]-[0030], [0081]-[0082]). 
As for the “consisting of” in claim 1,  Takahama teaches a process of producing a catalyst for Fischer-Tropsch synthesis comprising a), b), c), d) steps and Inga discloses controlling water content in reducing as of d),  reducing water content of e) and f) recycling at least a part of the flow reducing as to step d),  it would have been obvious for one of ordinary skill in the art to incorporate  Inga disclosed Inga discloses controlling water content in reducing as of d),  reducing water content of e) and f) recycling at least a part of the flow reducing as to step d) to modify the catalyst activation step of Takahama,  i.e. a  process producing a Fischer-Tropsch catalyst consisting of a)-f) steps,  for help obtaining a catalyst with minimized negative impact on catalyst activation and promoted catalyst activity as suggested by Inga. 
Regarding claim 2-3 and 5-13, please see rejections as stated in decisions  by PTAB (Patent Trial and Appeal Board,  dated 04/46/2021,  “New Ground of Rejection”  section from page 7 to page 15).   As for the claimed molecular sieve being regenerated by contacting with a portion of the water laden reducing gas recited in claim 9, please see corresponding remarks as stated for claim 17. 
Regarding claim 16, as for claimed water content in reducing gas being less than 4000 ppmv, Inga already teaches water may present in reducing less than 5,000 ppmv and presence of such water having adverse effect to catalyst activation ([0028]-[0029]).  Inga also reaches reducing gas can be mixture of hydrogen with inert gas or CO.  It would have been obvious for one  of ordinary skill in the art to adopt a reducing gas having no water content  or water content less than 5000 ppmv as shown by Inga to modify Takahama’s process because controlling water content in reducing gas can help minimize negative impact on catalyst activation and promote catalyst activity as suggested by Inga ([0028]-[0029], [0081]-[0082]).   Furthermore, It would have been obvious for one  of ordinary skill in the art to  adopt less than 4000 ppmv water content in a reducing via routine optimization (see MPEP 2144. 05 II) for providing a desired reducing gas thus obtaining an catalyst with minimized negative effect on activation and promoted catalyst activity as suggested by Inga ([0028]-[0030], [0081]-[0082]). 
Regarding claim 17, Takahama does not teach the water content of the reducing gas as in (d), reducing the water content in the recovered reducing gas  or regenerating the molecular sieve by contacting with a portion of the water-laden reducing gas in (e), or recycling at least a part of the flow of reducing gas as in (f).
Inga has been described as above. Briefly, Inga teaches reducing the gas water content on exiting the activator to less than 100 ppmvol and the gas recycled so as to promote catalyst activity ([0082], [0084]).  Inga ([0018]) teaches that the circulation loop connects the gas outlet reactor out of the activator apparatus with a gas inlet or with a water removal apparatus.
A person of ordinary skill in the art would have found it obvious to modify Takahama’s process by controlling the water content of the reducing gas, reducing the water content in the recovered reducing gas, and recycling at least a part of the flow of reducing gas, as taught by Inga, in order to minimize negative impact on catalyst activation and promote catalyst activity as suggested by Inga ([0082], [0084]). 
It would have been obvious for one of ordinary skill in the art to adopt a reducing gas with less than 5000 ppmv as shown by Inga to modify the Takahama’s process because controlling water content in reducing gas can help minimize negative impact on catalyst activation and promote catalyst activity as suggested by Inga ([0028]-[0029], [0081]-[0082]). It would have been obvious for one  of ordinary skill in the art to  adopt less than 5000 ppmv water content in a reducing via routine optimization (see MPEP 2144. 05 II) for providing a desired reducing gas thus obtaining an catalyst with minimized negative effect on activation and promoted catalyst activity as suggested by Inga ([0028]-[0030], [0081]-[0082]). 
It would have been prima facie obvious to a person of ordinary skill in the art to promote catalyst activity by removing water from gas exiting the reducing apparatus and recycling the dewatered gas.  It would have been obvious for one of ordinary skill in the art to adopt such hot hydrogen gas laden with water directly out of the activator to heat the molecular sieve for thermal regeneration because by doing so can re-use the energy associated with the hot hydrogen gas directly out of the activator and also eliminating other/external heating apparatus or sources for desorbing step.  
Claim 9 and 17 are rejected under 35 U.S.C. 103 as being obvious over Takahama (WO2015072573A1) (for applicant’s convenience, English equivalent US2016/0296913 has been used as citations) in view of Inga (US2012/0298551) and Shmuk et al (SU362633A1) (for applicant’s convenience, Machine translation has been provided for citations hereof).
Regarding claim 9 and 17, in arguendo about Inga not expressly teaching molecular sieve being regenerated by contacting with a portion of the water laden reducing gas,  Shmuk teaches molecular sieve adsorbent can be regenerated via blowing a stream of hot hydrogen containing gas (page 2 3rd para., and 5th last para., page 4 invention formula section). 
Since Inga already teaches the reducing gas out from activator (item 20, Fig. 2 ) is hot gas ([0057]) and molecular sieve can be regenerated via by thermal regeneration ([0062]). 
It would have been obvious for one of ordinary skill in the art to adopt such hot hydrogen gas directly out the activator to heat the molecular sieve for thermal regeneration because by doing so can re-use the energy associated with the hot hydrogen gas directly out of the activator and also simply catalyst reducing system by eliminating other/external heating apparatus or sources for desorbing step.  

Response to Arguments
Applicant's arguments filed on 04/11/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments about instant invention using a reducing gas with a high hydrogen content and by controlling water content during reducing stage leading to improved results because poor elimination of water during reduction can be detrimental to the activity of the catalyst, Takahama  describes conducting a reduction treatment by contacting the calcined catalyst precursor with a flow of reducing gas, where the gas contains at least 99 volume percent or more of hydrogen ([0057]-[0059]), wherein the reducing gas is pure hydrogen or contains hydrogen with an inert gas like nitrogen.  Therefore, Takahama discloses a reducing gas with high hydrogen content.  Inga is applied to show that activating gas comprises less than 99.5 volume percent hydrogen and may contain limited water vapor, e.g., 0.5 ppmvol water vapor, or no water vapor (e.g., hydrogen gas with carbon monoxide or an inert gas) to minimize negative effects on activation ([0018], [0073]), on exiting the activation reactor, the gas water content reduced to less than 100 ppmvol and the gas recycled to promote catalyst activity ([0082], [0084]).  In other words, the combined teachings of Takahama and Inga teaches using a reducing gas with a high hydrogen content and by controlling water content during reducing stage promoting catalyst activity. 
In response to applicant’s arguments about limiting water content in  reducing less than 5000ppm (or 4000 ppm), Inga already teaches water may present in reducing less than 5,000 ppmv and presence of such water having adverse effect to catalyst activation ([0028]-[0029]).  Inga also reaches reducing gas can be mixture of hydrogen with inert gas or CO.  It would have been obvious for one of ordinary skill in the art to adopt a reducing gas having no water content or water content less than 5000 ppmv as shown by Inga to modify Takahama’s process because controlling water content in reducing gas can help minimize negative impact on catalyst activation and promote catalyst activity as suggested by Inga ([0028]-[0029], [0081]-[0082]).   Furthermore, it would have been obvious for one of ordinary skill in the art to  adopt less than 4000 ppmv water content in a reducing via routine optimization (see MPEP 2144. 05 II) for providing a desired reducing gas thus obtaining an catalyst with minimized negative effect on activation and promoted catalyst activity as suggested by Inga ([0028]-[0030], [0081]-[0082]). 

In response to applicant’s arguments about support impregnated with cobalt being calcining under a high temperature between 410-450 ºC, a final reduction temperature of at least 10 ºC less than the calcining temperature, maintain final reduction temperature for 10-24 hours, Takahama expressly teaches calcining temperature 450 ºC and final reduction temperature of at 350° ( example 1),  Takahama also teaches the reduction time is about 0.5 to 60 hours, but can be adjusted depending upon the temperature, atmosphere, and the apparatus employed ([0062]).  It would have been obvious for one of ordinary skill in the art to adopt a same reduction time of 10-24 hours as that of instantly claimed via routine experimentation (see MPEP 2144. 05 II) for help obtaining a reduced cobalt catalyst having desired performance as suggested by Takaham.  In response to applicant’s arguments that maintain the final  reduction time of 10-24 hours leading  to 100% reduction,  it is noted that example 3 ONLY using 10 hours reduction v.s. example 4 using 2 hours reduction time, such comparison is not showing  the applied closest prior art disclosed reduction time.  Even if assuming such claimed reducing time leading to 100% reduction being true,  but it is not readily apparent that example 3 disclosed 10 hours can cover the entire claimed  10-24 hours range (see also MPEP § 716.02(d) - § 716.02(e)). 
In response to applicant’s arguments about example 1 v.s. reference example showing unexpected results,  in other words, using reducing gas comprising 0.01% (100ppm) water (reference example)  as compared to using reducing gas comprising 2% by volume of hydrogen (example 1) showing improved results, i.e. better catalyst activity for Fischer-Tropsch synthesis,  firstly as pointed out during last office action, Inga teaches using an activation gas comprising hydrogen (less than 99.5  volume percent hydrogen-apparently in such activation system water content being less than 0.5v% which is equivalent to 5000ppmvol) and water ([0008], [0028]-[0030], Fig. 1, [0081]-[0083]) wherein the reducing process generating water.  Inga further teaches removing such water in the reducing gas help minimize negative impact on catalyst activation and promote catalyst activity for Fischer-Tropsch synthesis as suggested by Inga ([0028]-[0029], [0081]-[0082]).  In summary, Inga already teaches minimizing reducing gas water content is needed to for help minimize negative impact on catalyst activation and for promoting catalyst activity for Fischer-Tropsch synthesis, i.e. such water content in reducing gas is a results effective variable, it would have been obvious for one of ordinary skill in the art to adopt less than 4000 ppmv water content in a reducing via routine optimization (see MPEP 2144. 05 II) for providing a desired reducing gas thus obtaining an catalyst with minimized negative effect on activation and promoted catalyst activity as suggested by Inga ([0028]-[0030], [0081]-[0082]).   Therefore, applicant alleged unexpected results is results naturally flowing from Inga’s teachings. 
Secondly, even if assuming such alleged improved results being true, it is noted that  reference example only using 15% cobalt onto silica-alumina carrier, and such catalyst being calcined under specific temperature 430 ºC, then reducing under temperature 410 ºC a reducing gas having a water content of 0.01% (vol) (i.e. 100ppm) (see instant specification page 11 lines 27-page 12 line 12),   but instantly claimed process has a much broader scope as compared to this specific example , for example,  directing to any support comprising any content of cobalt,  and being reduced under any temperate at least 10 ºC less than the calcining temperature between 410 ºC and 450 ºC;  thus one of ordinary skill in the art is uncertain whether such alleged improved results occur over the entire claimed range (see also MPEP § 716.02(d) - § 716.02(e)). Thus such arguments are not found convincing. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example Ono to US 20120329890 teaches a catalyst containing 10 to 30% by mass, as a metal atom, of metallic cobalt and/or cobalt oxide, based on the mass of the catalyst, supported on a carrier containing silica. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732